Citation Nr: 0502457	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  04-23 271	)	DATE
	)
	)




THE ISSUE

Whether an April 29, 1993, decision of the Board of Veterans' 
Appeals (Board) which denied entitlement to an effective date 
earlier than December 30, 1991, for a compensable evalution 
for a right ankle disability, should be revised or reversed 
based on clear and unmistakable error (CUE).




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to June 
1980 and from October 1980 to August 1985.

This matter came to the Board on appeal from a January 2004 
rating decision which denied the veteran's claim for an 
effective date earlier than December 30, 1991, for a 
compensable evalution for a right ankle disability based on 
CUE.  However, the RO did not identify in the rating decision 
what particular decision the veteran was claiming should be 
revised based on CUE.  

At a videoconference hearing before the Board in September 
2004, the Board noted that entitlement to an earlier 
effective date could only be granted in this case based on 
CUE in an April 1993 Board decision which had denied an 
earlier effective date for a 10 percent rating for the right 
ankle disability.  Thus, the veteran's claim was really one 
for CUE in the April 1993 Board decision.  Such a matter is 
within the original jurisdiction of the Board, not the RO, 
and the procedure required in such a case is for the veteran 
to make a motion to the Board directly, alleging CUE in the 
prior Board decision rather than have the RO adjudicate the 
matter.  38 C.F.R. § 20.1404.  Therefore, as the Board noted 
at the September 2004 hearing, the Board has redocketed the 
veteran's case as a motion for CUE in an April 29, 1993, 
Board decision. 


FINDINGS OF FACT

The April 29, 1993, Board decision, which denied entitlement 
to an effective date earlier than December 30, 1991, for the 
award of a compensable evaluation for the veteran's right 
ankle disability, was adequately supported by the evidence 
then of record and the law applicable at that time; it was 
not undebatably erroneous.




CONCLUSION OF LAW

The April 29, 1993, Board decision, which denied an effective 
date earlier than December 30, 1991, for the award of a 
compensable evaluation for the veteran's right ankle 
disability was not clearly and unmistakable erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-1404; 
20.1406 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), is not applicable to motions for a 
revision of a Board decision on the grounds of CUE.  See 
Livesay V. Principi, 15 Vet. App. 165 (2001).

Applicable laws and regulations

CUE

Under 38 U.S.C.A. § 7111, the Board has the authority to 
revise a prior decision of the Board on the grounds of CUE.  
A motion requesting such review may be filed at any time 
after the underlying decision is made.  The statue and the 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied. 

38 C.F.R. § 1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later then 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are:  (1)  Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3)  Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluation.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically the 
alleged error of fact or law in the Board decision, the legal 
or factual basis for such allegations, and the reason that 
the result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-filing.  
See, Disabled American Veterans v. Gober, 234 F.3d 682, 698-
699 (Fed. Cir. 2000) (Nos. 99-7061, 99-7071, 99-7084, 99-7085 
(invalidating 38 C.F.R. § 20.1404(b) to the extent that it 
allowed insufficiently pled motions to be denied without 
further opportunity to re-file), reh'g denied (Fed. Cir. Jan. 
2, 2001), cert. denied sub nom Nat'l Org. of Veterans' 
Advocates, Inc. v. Principi, 532 U.S. 973 (2001).

Increased evaluations and effective dates

According to the laws and regulations applicable at the time 
of the April 1993 Board decision in question, an effective 
date of compensation benefits will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
A report of examination or hospitalization which meets the 
requirements of this paragraph will be accepted as an 
informal claim for benefits under existing law or for 
benefits under liberalizing law or VA issue if the report 
relates to an issue which may establish entitlement.  
38 C.F.R. § 3.157, 3.400 (1992).

Limitation of motion of the ankle is evaluated at 10 percent 
when moderate and 20 percent when marked.  38 C.F.R. Part 4, 
Diagnostic Code (DC) 5271 (1992).

Factual background

The veteran's service medical records show that he was seen 
on June 17, 1985, for follow-up treatment for right ankle 
complaints.  These complaints had been present for 
approximately 3 months, following an ankle sprain.  The 
examination noted that the ankle was slightly swollen, but 
that there was no pain on motion.  There was some pain to 
palpation on the medial and lateral sides.  At the time of 
the July 19, 1985, separation examination, he still had some 
pain and swelling, although the objective examination was 
negative.  On July 22, 1985, there was no swelling, 
ecchymosis or tendonitis.  He also had full range of motion.  
An August 6, 1985, note indicated that there was no swelling 
or edema present.

The veteran was examined by VA in December 1985.  This showed 
only slight tenderness of the right distal tibia on direct 
palpation.  Good range of motion of both ankles was noted.  
X-rays were normal.  A private examiner noted similar 
findings in February and May 1988. 

The veteran was afforded another VA examination in June 1988.  
He again complained of right ankle pain, with dorsiflexion to 
about 10 degrees and plantar flexion to about 20 degrees.  
Again, x-rays were normal.  The examiner noted that the 
veteran gave conflicting histories.  Although he reported 
significant problems with the right leg and of pain, the 
examiner commented that the veteran had been observed walking 
normally in the hallway both before and following the 
examination, without any limp.  While in the hall, he 
displayed good heel strike and pushoff.  The examiner also 
noted that the veteran was able to dress and undress easily, 
pivoting on both feet.  During the examination, the examiner 
commented that the veteran would wince when he was touching 
the left side; this pain would resolve when he was reminded 
that this was not the involved side.  When the examiner was 
able to distract the veteran, it was possible to palpate the 
areas of subjective pain without complaint.

Another VA examination of the veteran was conducted in March 
1989.  He was able to dorsiflex to 10 degrees (normal: 20 
degrees) and plantar flex to 45 degrees (normal: 45 degrees).  
While he did wince with pain during the movements, flexion 
and extension strength were normal, as were both inversion 
and eversion.  He displayed some tenderness of the ligament 
below the medial malleolus and the lateral malleolus, but 
there was no suggestion of either swelling or bony 
deposition.  He complained of some point tenderness on 
palpation of the lower tibia.  During the examination, the 
veteran stated that heel and toe walking were impossible due 
to pain; however, the examiner commented that when the 
veteran was observed walking in the hall unnoticed, there was 
no limp.  Furthermore, despite his complaints of pain, he 
took no medications.  X-rays were normal.

VA examined the veteran in May 1991.  The diagnosis at that 
time was chronic ankle sprain.  The veteran complained of 
intermittent swelling and chronic pain.  Range of motion 
testing was normal.  Another VA examination was conducted on 
December 30, 1991.  X-rays of the ankle were normal.  
However, dorsiflexion was to 10 degrees and plantar flexion 
was to 30 degrees.  The examiner specifically found moderate 
limitation of plantar flexion and lateral and medial 
movements.  

Analysis

At the September 2004 personal hearing conducted via 
videoconferencing equipment before the Board, the veteran 
contended that in April 1993 the Board had not had all the 
relevant evidence needed to make the decision that an 
effective date earlier than December 30, 1991, was not 
warranted.  He stated that not all of his service medical 
records had been part of the record.  He further stated that 
the evidence that had been of record clearly showed that he 
was entitled to a 10 percent disability evaluation as early 
as 1985.  Finally, he did not feel that the Board had given 
enough weight to the private records provided.

The veteran's first contention (that the Board did not have 
all the evidence before it that it needed to make a decision) 
is an argument that the Secretary had failed to fulfill the 
duty to assist.  However, such an assertion does not 
constitute a valid claim of CUE.  See 38 C.F.R. § 20.1403(d).  
In any event, the service medical records that were 
subsequently included in the claims file would not have 
changed the April 1993 decision had they been available at 
that time.  These records showed that, by the time the 
veteran had been discharged from service in August 1985, his 
ankle sprain had resolved.  This evidence had not shown that 
the condition had resulted in moderate impairment of the 
right ankle.  Therefore, even if these records had been 
available at the time of the April 1993 Board decision, the 
outcome would not have been manifestly different.  
The veteran further contended that the evidence that had been 
of record at the time of the April 1993 Board decision had 
demonstrated entitlement to a 10 percent disability 
evaluation and that the Board had improperly given more 
evidentiary weight to the VA examinations than to his 
statements from private physicians.  However, these arguments 
are merely a disagreement with how the facts were weighed or 
evaluated by the Board in 1993.  See 38 C.F.R. § 20.1403(d); 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Such a 
contention does not constitute a valid claim of CUE.  
Moreover, a review of the evidence that was of record in 1993 
indicates that the veteran's right ankle was examined on 
numerous occasions between 1985 and 1991.  A review of these 
reports indicates that the veteran did not experience the 
degree of impairment required for the assignment of a 10 
percent disability evaluation until the examination conducted 
on December 30, 1991 (which finally objectively demonstrated 
moderate impairment).  Therefore, there is no indication that 
the regulatory provisions were not applied correctly.

In conclusion, there is no indication that the correct facts, 
as they were known at the time of the April 29, 1993, 
decision, were not before the Board or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).  Therefore, the Board's 
April 29, 1993, decision was not clearly and unmistakably 
erroneous.  As a consequence, the motion to revise or reverse 
this decision must be denied.


ORDER

The motion to revise or reverse an April 29, 1993, Board 
decision denying an effective date earlier than December 30, 
1991, for the assignment of a 10 percent disability 
evaluation for a right ankle disability on the grounds of CUE 
is denied. 



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



